BRADY, Justice:
A careful review of the record and pleadings in this cause reveals that the errors assigned on appeal relate only to factual issues. There is a sharp dispute in the testimony on the questions of whether Clarence Eakes was non compos mentis on February 20, 1967, the date upon which he signed an option, and whether he was mentally incompetent to execute the option on that date because of insanity, habitual drunkenness or intoxication at the time, and whether or not the $12,000 offered was a reasonable price to be paid for the 123 acres of land owned by Clarante Eakes and offered for sale.
There were adequate facts presented upon which the chancellor could base his decision that Clarence Eakes was not non compos mentis on February 20, 1967, and that he was mentally capable of executing the option. We cannot say, under the evidence, that the chancellor was manifestly wrong in his factual determination or that his findings are against the overwhelming weight of the evidence. The decree of the chancery court is therefore affirmed.
Affirmed.
ETHRIDGE, C. J., and RODGERS, PATTERSON and SMITH, JJ., concur.